           Case: 20-10424-BAH Doc #: 9 Filed: 05/05/20 Desc: Page 1 of 5

                                         U.S. Department of Justice

                                         Office of the United States Trustee

                                Districts of Maine, Massachusetts,
                                New Hampshire and Rhode Island
______________________________________________________________________________
                                              One Exchange Terrace, Suite 431   Direct Tel 401-528-5552
                                              U.S. Court house
                                              Providence, RI 02903




                  Telephonic 341 meeting of creditors during Covid-19 Emergency
                            Instructions for Testifying Debtors and Counsel
      Please call in promptly (only during time scheduled).
      Mute your telephone until your case is called.
      Call in number and passcode will be on docket 3 days before meeting.
      Ensure Debtor has read Bankruptcy Information Sheet before meeting.


       No later than one day prior to the Designated Meeting time, the debtor and/or their
counsel are required to email the trustees with an imaged copy of the debtor’s photo
identification and proof of the debtor’s social security number (“Identification Documents”) A
copy of the Debtor’s identification and proof of social security number must be provided to the
trustee via a secure method, i.e., portal, encrypted email, etc. Identification Documents shall be
those documents deemed acceptable in accordance with current applicable procedures.
       Telephonic appearances shall be conducted in accordance with current applicable
procedures for telephonic meetings. Accordingly, a Declaration Regarding Administration of
Oath and Confirmation of Identity and Social Security Number form shall be completed by the
individual performing this function and transmitted to the trustee immediately following the
meeting (attachment #1).
       Alternatively, if compliance with the procedures set forth above are not possible or
practical under these emergent circumstances, the debtor’s attorney may submit prior to the time
of the scheduled meeting a declaration confirming that: (1) the attorney met with the debtor
in-person; and (2) the attorney examined and verified the debtor’s original identification
documents and social security number. In such situations, upon notification by the debtor
and/or their counsel that they are using the alternate procedures, the trustee will administer the
oath telephonically at the commencement of the 341 meeting. (attachment #2).
             Case: 20-10424-BAH Doc #: 9 Filed: 05/05/20 Desc: Page 2 of 5
           DECLARATION REGARDING ADMINISTRATION OF OATH AND
          CONFIRMATION OF IDENTITY AND SOCIAL SECURITY NUMBER

In re: (Case Name) _____________________________________________
Bankruptcy Case No. _____________________________________________
Date of telephonic appearance at § 341(a) meeting of creditors:

        I declare as follows:
1)      My name is :
                                              (Print or type)
2)      My work address is:

3)      My work telephone number is: (                )

4)      The address from where I participated in the § 341(a) meeting of creditors is:


5)      I am a person authorized to administer oaths in the State of                          , by virtue of
        the following fact:
                I am a notary
                I am a court reporter
                I am a judicial officer
                I am authorized to give an oath under the Code of Military Justice
                Other:
                            (Give title and legal authority for power to administer oath)


6)      I personally verified the identity of the debtor(s) by checking his/her/their original photo
        identification(s):
               Driver’s License (State & number last four digits) __________________
               State Identification (State & number last four digits)
               Passport (Country, number, expiration date last four digits)
                Military Identification (Branch & ID number last four digits)
                Other (describe)
7)      I personally inspected the following original document as proof of the social security number
        of the debtor(s) and orally confirmed it with the trustee:
               Social Security Card
               Social Security Administration Statement
               W-2 Form
               Recent Payroll Stub
               Employer’s Health Card or Medical Insurance Card
               Other (specify)

8)      On                  , I did administer an oath to the debtor(s), prior to the trustee commencing
                   (Date)
        the questioning of the debtor(s) for the telephonic meeting of creditors of the debtor(s).

In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Dated: __________      Signature: _____________________________
           Case: 20-10424-BAH Doc #: 9 Filed: 05/05/20 Desc: Page 3 of 5


     ATTORNEY DECLARATION REGARDING CONFIRMATION OF
        DEBTOR IDENTITY AND SOCIAL SECURITY NUMBER
             (For use at telephonic 341 meeting of creditors)

In re:                                     Bankruptcy Case No.

     Date of telephonic appearance at § 341(a) meeting of creditors:_____________

           I swear as follows:

1)         My name is: ____________________________________________
                         (Print or type)

2)         My address is: __________________________________________
                           __________________________________________

3)       I met with the debtor(s) in-person; and I examined and verified the debtor(s)
original identification documents and they are consistent with what was submitted.
The photo identification I have been provided to prove the above debtor (s) identity is as
follows:

                           (Please complete blanks AND attach copies)

           ____ Drivers License (State & number last 4 digits) _________________
           ____ State Identification (State & number last 4 digits) _______________
           ____ Passport (County, number last 4 digits, Expiration Date) ___________
           ____ Military Identification (Branch & ID number last 4 digits) _________
           ____ Legal residence alien card (number last 4 digits) __________________
           ____ Other (Describe, attach copy) _________________________________

4)         The last four digits of the debtor’s social security number are: ___ ___ ___ ___

5)         The proof of social security number I reviewed is as follows:

                           (Please attach a copy if available)

           ____ Social Security Card
           ___ W2 Form
           ___ Recent payroll earnings statement
           ____ Employers health card
           ____ Other (document which shows name and social security number)

     In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the
     foregoing is true and correct.

_______________                                     _____________________
Dated                                               Signature


         (Please return this form to the Chapter 7 or Chapter 13 Trustee assigned in this case.)
            Case: 20-10424-BAH Doc #: 9 Filed: 05/05/20 Desc: Page 4 of 5




                             BANKRUPTCY INFORMATION SHEET

BANKRUPTCY LAW IS A FEDERAL LAW. THIS SHEET PROVIDES YOU WITH
GENERALINFORMATION ABOUT WHAT HAPPENS IN A BANKRUPTCY CASE.
THE INFORMATION HERE IS NOT COMPLETE. YOU MAY NEED LEGAL
ADVICE.

WHEN YOU FILE BANKRUPTCY

You can choose the kind of bankruptcy that best meets your needs (provided you meet certain
qualifications):

Chapter 7 - A trustee is appointed to take over your property. Any property of value will be
sold or turned into money to pay your creditors. You may be able to keep some personal
items and possibly real estate depending on the law of the State where you live and
applicable federal laws.

Chapter 13 - You can usually keep your property, but you must earn wages or have some
other source of regular income and you must agree to pay part of your income to your
creditors. The court must approve your repayment plan and your budget. A trustee is
appointed and will collect the payments from you, pay your creditors, and make sure you live
up to the terms of your repayment plan.

Chapter 12 - Like chapter 13, but it is only for family farmers and family fishermen.

Chapter 11 - This is used mostly by businesses. In chapter 11, you may continue to operate
your business, but your creditors and the court must approve a plan to repay your debts.
There is no trustee unless the judge decides that one is necessary; if a trustee is appointed,
the trustee takes control of your business and property.

If you have already filed bankruptcy under chapter 7, you may be able to change your case to another
chapter.

Your bankruptcy may be reported on your credit record for as long as ten years. It can affect your ability
to receive credit in the future.

WHAT IS A BANKRUPTCY DISCHARGE AND HOW DOES IT OPERATE?

One of the reasons people file bankruptcy is to get a "discharge." A discharge is a court order which states
that you do not have to pay most of your debts. Some debts cannot be discharged. For example, you
cannot discharge debts for most

       taxes;
       child support;
       alimony;
       most student loans;
       court fines and criminal restitution; and
       personal injury caused by driving drunk or under the influence of drugs.
            Case: 20-10424-BAH Doc #: 9 Filed: 05/05/20 Desc: Page 5 of 5



The discharge only applies to debts that arose before the date you filed. Also, if the judge finds that you
received money or property by fraud, that debt may not be discharged.

It is important to list all your property and debts in your bankruptcy schedules. If you do not list a debt,
for example, it is possible the debt will not be discharged. The judge can also deny your discharge if you
do something dishonest in connection with your bankruptcy case, such as destroy or hide property, falsify
records, or lie, or if you disobey a court order.

You can only receive a chapter 7 discharge once every eight years. Other rules may apply if you
previously received a discharge in a chapter 13 case. No one can make you pay a debt that has been
discharged, but you can voluntarily pay any debt you wish to pay. You do not have to sign a reaffirmation
agreement (see below) or any other kind of document to do this.

Some creditors hold a secured claim (for example, the bank that holds the mortgage on your house or the
loan company that has a lien on your car). You do not have to pay a secured claim if the debt is
discharged, but the creditor can still take the property.

WHAT IS A REAFFIRMATION AGREEMENT?

Even if a debt can be discharged, you may have special reasons why you want to promise to pay it. For
example, you may want to work out a plan with the bank to keep your car. To promise to pay that debt,
you must sign and file a reaffirmation agreement with the court. Reaffirmation agreements are under
special rules and are voluntary. They are not required by bankruptcy law or by any other law.
Reaffirmation
agreements-

• must be voluntary;
• must not place too heavy a burden on you or your family;
• must be in your best interest; and
• can be canceled any time before the court issues your discharge or within 60 days after the
agreement is filed with the court, whichever gives you the most time.

If you are an individual and you are not represented by an attorney, the court must hold a hearing to
decide whether to approve the reaffirmation agreement. The agreement will not be legally binding until
the court approves it.

If you reaffirm a debt and then fail to pay it, you owe the debt the same as though there was no
bankruptcy. The debt will not be discharged, and the creditor can take action to recover any property on
which it has a lien or mortgage. The creditor can also take legal action to recover a judgment against you.

IF YOU WANT MORE INFORMATION OR HAVE ANY QUESTIONS ABOUT HOW
THE BANKRUPTCYLAWS AFFECT YOU, YOU MAY NEED LEGAL ADVICE. THE
TRUSTEE IN YOUR CASE IS NOT RESPONSIBLE FOR GIVING YOU LEGAL
ADVICE.

Text Revised 10/05
